—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
The written misbehavior report, together with petitioner’s testimony wherein he admitted to striking a fellow inmate, provided substantial evidence to support the determination finding petitioner guilty of violating the prison disciplinary rule that prohibits inmates from engaging in violent conduct.* We reject petitioner’s contention that he was denied access to the evidence provided by the confidential informant given the Hearing Officer’s determination that disclosure thereof would jeopardize the informant’s safety (see, Matter of Morales v Senkowski, 165 AD2d 393, 395-396). In any event, the Hearing Officer did not rely on the testimony of the confidential informant in rendering his decision. To the extent that petitioner claimed that he acted in self-defense, this created a credibility issue for the Hearing Officer to resolve (see, Matter of Hardy v Coombe, 234 AD2d 830). We have considered petitioner’s remaining contentions, including his claim of Hearing Officer bias, and find them to be unavailing.
Cardona, P. J., Mikoll, Crew III, Peters and Spain, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.

 Upon petitioner’s administrative appeal, respondent modified the Hearing Officer’s determination by, inter alia, dismissing the charge of assaulting an inmate.